This is the second appeal in this case, the opinion upon the former appeal being reported in Tex. Civ. App. 97 S.W.2d 480, to which reference is made for statement of the nature of the case.
The judgment from which the present writ of error is prosecuted was rendered June 12, 1937, upon jury findings in response to special issues submitted. The term at which the case was tried and judgment rendered adjourned September 4, 1937. The record contains no motion for new trial, nor is any order shown respecting any such motion. Assignments of error were filed November 22, 1937, and are incorporated in the brief of plaintiffs in error. None of such assignments relate to any matters occurring subsequent to the judgment.
In the situation shown this Court is confined to the consideration of fundamental error, if any, committed by the trial court. All other errors are waived.
Amended rule 71a for District and County courts and amended rule 24 governing Courts of Civil Appeals effective March 1, 1937; Stillman v. Hirsch, 128 Tex. 359, 99 S.W.2d 270.
None of the errors assigned are fundamental in nature, nor have we found any such error in our examination of the record. It follows the judgment should be affirmed. It is so ordered.
Affirmed. *Page 1091